         Case 1:19-cv-04129-AT Document 63 Filed 04/09/21 Page 1 of 4




                THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

ERIC SLAWIN,                           :
                                       :
       Plaintiff,                      :       CIVIL ACTION NO.
                                       :       1:19-cv-04129-AT
v.                                     :
                                       :
BANK OF AMERICA                        :
MERCHANT SERVICES, et al.,             :
                                       :
       Defendants.                     :


     NOTICE OF WITHDRAWAL OF APPEARANCE AS COUNSEL

      Please withdraw the appearance of M. Laughlin Allen and Elena D. Marcuss

as counsel of record for Defendant Banc of America Merchant Services, LLC

(“BAMS”). Aiten M. McPherson and Christopher P. Galanek of Bryan Cave

Leighton Paisner LLP, One Atlantic Center, 14th Floor, 1201 West Peachtree Street,

NW, Atlanta, Georgia 30309 will continue to represent Defendant Banc of America

Merchant Services, LLC, now known as JV Wind Down, LLC.

      Respectfully submitted this 9th day of April, 2021.

                                      /s/ M. Laughlin Allen
                                      M. Laughlin Allen
                                      Georgia Bar No. 901999
                                      McGuireWoods LLP
                                      1230 Peachtree Street, N.E.
                                      Suite 2100, Promenade
                                           1
Case 1:19-cv-04129-AT Document 63 Filed 04/09/21 Page 2 of 4




                           Atlanta, GA 30309
                           Tel.: (404) 443-5738
                           Fax: (404) 443-5773
                           mlallen@mcguirewoods.com

                           Elena D. Marcuss (admitted pro hac vice)
                           McGuireWoods LLP
                           500 East Pratt Street, Suite 1000
                           Baltimore, MD 21202
                           Tel.: (410) 659-4454
                           Fax: (410) 659-4547
                           emarcuss@mcguirewoods.com
                           Attorneys for Banc of America Merchant
                           Services, LLC




                             2
         Case 1:19-cv-04129-AT Document 63 Filed 04/09/21 Page 3 of 4




                    CERTIFICATE OF SERVICE AND
                  COMPLIANCE WITH LOCAL RULE 5.1B

      I certify that on April 9, 2021, I electronically filed the foregoing Notice of

Withdrawal of Appearance of Counsel with the Clerk of Court using the CM/ECF

system, which will automatically send email notification of such filing to the

following attorneys of record:

                             Jean Simonoff Marx, Esq.
                               Robert N. Marx, Esq.
                                 Marx Law Group
                            1050 Crown Pointe Parkway
                                     Suite 500
                                Atlanta, GA 30338
                        jeannie.marx@marxlawgroup.com
                         robert.marx@marxlawgroup.com
                           lawyers@marxlawgroup.com

                         Christopher Paul Galanek, Esq.
                         Aiten Musaeva McPherson, Esq.
                        Bryan Cave Leighton Paisner, LLP
                         One Atlantic Center, 14th Floor
                         1201 West Peachtree St., N.W.
                             Atlanta, GA 30309-3471
                           chris.galanek@bclplaw.com
                         aiten.mcpherson@bclplaw.com

                              Mark E. Zelek, Esq.
                            Joseph D. Magrisso, Esq.
                         Morgan, Lewis & Bockius LLP
                    200 South Biscayne Boulevard, Suite 5300
                             Miami, FL 33131-2339

                                         3
              Case 1:19-cv-04129-AT Document 63 Filed 04/09/21 Page 4 of 4




                              mark.zelek@morganlewis.com
                           joseph.magrisso@morganlewis.com

                                    Ted Solley, Esq.
                                     Moser Law Co.
                              112 Krog Street NE Suite 26
                                   Atlanta, GA 30307
                               tsolley@moserlawco.com

        I further certify that I prepared this document in 14 point Times New Roman

font and complied with the margin and type requirements of this Court.


                                                    /s/ M. Laughlin Allen
                                                    M. Laughlin Allen, Esq.




143534059_1




                                           4
